UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 15-6624


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

TYRON MORTON, a/k/a Ty, a/k/a McKie Tyron Morton,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Aiken. Margaret B. Seymour, Senior District
Judge. (1:10-cr-00466-MBS-9)


Submitted:   August 28, 2015                 Decided:   September 4, 2015


Before MOTZ, AGEE, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Tyron Morton, Appellant Pro Se. John David Rowell, Assistant
United States Attorney, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Tyron Morton appeals the district court’s order denying his

18 U.S.C. § 3582(c)(2) (2012) motions for a sentence reduction.

We generally review an order granting or denying a § 3582(c)(2)

motion for abuse of discretion.             See United States v. Goines,

357 F.3d 469, 478 (4th Cir. 2004).             We review de novo, however,

a district court’s determination of the scope of its authority

under § 3582(c)(2).         United States v. Dunphy, 551 F.3d 247, 250

(4th Cir. 2009).         We have thoroughly reviewed the record and the

relevant legal authorities and conclude that the district court

did   not    err    in    denying   Morton’s    motions       for    a   sentence

reduction.     We therefore affirm the district court’s order.                We

dispense     with    oral    argument   because       the    facts   and   legal

contentions    are   adequately     presented    in    the   materials     before

this court and argument would not aid in the decisional process.



                                                                         AFFIRMED




                                        2